                Case 17-51882-CSS      Doc 255   Filed 09/19/19   Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


 In re:                                          Chapter 11

 PARAGON OFFSHORE PLC,                           Bankr. Case No. 16-10386 (CSS)

                        Debtor.

 PARAGON LITIGATION TRUST,

                        Plaintiff,

           v.
                                                 Adv. Proc. No. 17-51882 (CSS)
 NOBLE CORPORATION PLC, NOBLE
 CORPORATION HOLDINGS LTD,
 NOBLE CORPORATION, NOBLE
 HOLDING INTERNATIONAL
 (LUXEMBOURG) S.à r.l., NOBLE
 HOLDING INTERNATIONAL
 (LUXEMBOURG NHIL) S.à r.l., NOBLE
 FDR HOLDINGS LIMITED, MICHAEL A.
 CAWLEY, JULIE H. EDWARDS,
 GORDON T. HALL, JON A. MARSHALL,
 JAMES A. MACLENNAN, MARY P.
 RICCIARDELLO, JULIE J. ROBERTSON,
 and DAVID WILLIAMS,

                        Defendants.

                                  NOTICE OF DEPOSITION OF
                                     DANIEL OLIVARES

          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 30 and 45,

made applicable to this proceeding by Rules 7026, 7030, and 9016 of the Federal Rules of

Bankruptcy Procedure, and Local Rules 7026-1 and 7026-2, the Defendants will take the

deposition upon oral examination of Daniel Olivares, before a Notary Public or other officer

authorized to administer oaths, at the offices of Skadden, Arps, Slate, Meagher & Flom LLP,
             Case 17-51882-CSS         Doc 255     Filed 09/19/19    Page 2 of 3



1000 Louisiana St Suite 6800, Houston, Texas, 77002. The deposition will commence at 9:00

a.m. CDT on October 3, 2019, and will continue day-to-day thereafter until completed.

       PLEASE TAKE FURTHER NOTICE that the deposition will be recorded by

stenographic means and by videotape.

       You are invited to attend and cross-examine.

Dated: September 19, 2019
Wilmington, Delaware

                                    SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                     /s/ Anthony W. Clark
                                    Anthony W. Clark (I.D. No. 20151)
                                    Stephen J. Della Penna (I.D. No. 6103)
                                    One Rodney Square
                                    P.O. Box 636
                                    Wilmington, DE 19899-0636
                                    Telephone: (302) 651-3000
                                    Fax: (302) 651-3001
                                    -and-
                                    George A. Zimmerman (admitted pro hac vice)
                                    Lauren E. Aguilar (admitted pro hac vice)
                                    Four Times Square
                                    New York, New York 10036
                                    Phone:(212) 735-3000
                                    Fax:(212) 735-2000
                                    -and-
                                    Wallis M. Hampton (admitted pro hac vice)
                                    1000 Louisiana Street, Suite 6800
                                    Houston, Texas 77002-5026
                                    Telephone: (713) 655-5116

                                    Counsel for Defendants




                                               2
                Case 17-51882-CSS       Doc 255    Filed 09/19/19     Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I, Anthony W. Clark, hereby certify that on September 19, 2019, I caused the foregoing

Notice of Deposition of Daniel Olivares to be served on the following parties in the manner

indicated.

                        Laura Davis Jones, Esq.
                        Timothy P. Cairns, Esq.
                        Pachulski Stang Ziehl & Jones LLP
                        919 North Market Street, 17th Floor
                        P.O. Box 8705
                        Wilmington, DE 19899-8705
                        (By Electronic Mail and Hand Delivery)

                        David J. Zott, P.C., Esq.
                        Jeffrey J. Zeiger, P.C., Esq.
                        William E. Arnault, Esq.
                        Anne I. Salomon, Esq.
                        Kirkland & Ellis LLP
                        300 N. LaSalle Street
                        Chicago, IL 60654
                        (By Electronic Mail and First-class Mail)


                                                    /s/ Anthony W. Clark
                                                    Anthony W. Clark




837765-WILSR01A - MSW
